DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2019/0145655 A1) in view of either Dimicelli (8,834,611 B1) or Braunecker et al (8,241,381 B2).
Regarding to claims 1 and 16, Conrad discloses a packaged terminal air conditioner unit (see Fig. 6) defining a vertical direction, a lateral direction, and a transverse direction, the packaged terminal air conditioner unit, comprising a bulkhead defining an indoor portion (20) and an outdoor portion (10); a vent aperture (14) defined in the bulkhead; an auxiliary fan (20) positioned proximate the vent aperture (14) and 
Regarding to claim 2, both Dimicelli and Braunecker et al disclose the first frame portion and the second frame portion are spaced apart along the lateral direction by a gap (see gap between 100a & 100b in Figs. 5 A-C of Dimicelli and gap between 20 & 20’ in Fig. 3F of Braunecker et al).
Regarding to claims 5 and 18, both Dimicelli and Braunecker et al disclose the first frame portion defines a first blocking face proximate the flexible bridge and the second frame portion defines a second blocking face proximate the flexible bridge, the first blocking face configured for engaging the second blocking face to limit the flexing of 
Regarding to claims 6 and 7, Braunecker et al show in Figure 3F that a flex angle (theta in Fig. 3F) is defined between the first blocking face and the second blocking face when the filter cage is in a relaxed position, and the flex angle is between about 10 degrees and 30 degrees (see theta angle in Fig. 3F).
Regarding to claim 8, Conrad discloses a receiving slot (120, paragraph 0099) positioned upstream of the auxiliary fan for receiving the filter cage (55).
Regarding to claim 10, Conrad discloses the filter cage (51) further comprises cross supports extending within a plane orthogonal to the transverse direction proximate an aft end of the first frame portion and the second frame portion (see structure of frame 55 in Fig. 3 with cross supports).
Regarding to claim 12, Conrad discloses the filter cavity (120 in Fig. 3) configured to receive the air filter (59) after the filter cage (55) is installed.
Regarding to claims 13, 14 and 20, Conrad discloses the filter cage made of injection molded plastic as a single, integral piece (paragraph 0101).
Regarding to claim 15, Conrad discloses an auxiliary sealed system (40, 130 in Fig. 4) positioned downstream of the auxiliary fan for conditioning the flow of make-up air (see paragraphs 0105-0115).
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 3, 4, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2019/0145655 A1) in view of either Dimicelli (8,834,611 B1) or Braunecker et al (8,241,381 B2), as applied supra.
18.	Regarding to claims 3, 4, 9, 17 and 19, Conrad discloses a filter cage (55) having a unitary structure with a cavity (120 in Fig. 3) configured to receive an air filter (59), and not an open cavity with an elongated flange extending from an outer surface of the first cage portion and the second cage portion away from the cage cavity and a locking rib for connection.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to Nervin v. Erlichman, 168 USPQ 177, 179.
19.	Regarding to claim 11 calling for one or more finger grip recesses on the cross supports, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide finger grip on the cross supports, since it was known in the art that finger grip would promote easy access for a user to reach the filter cage to change out a dirty filter due for life or for routine maintenance.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 23, 2021